Judgment and order denying new trial reversed upon the law, and new trial granted, with costs to appellant to abide the event. In our opinion, on the facts disclosed in the record in this case, it was error for the learned justice to charge the jury that they might impute negligence to decedent because he took passage in the side-car attached to the motorcycle, and to refuse to charge, as requested by plaintiff, that on the evidence concerning this accident no finding of contributory negligence could be based upon the fact that the boy requested leave and his mother consented that he might ride in the side-car. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur-.